Simons, J. (dissenting).
Paragraph g of subdivision 3 of section 6804 of the Education Law (now § 6811, subd. 6) prohibiting the use of the name “ drugstore ” by any but a licensed pharmacy is a clear prohibition of the use here. There is no good reason advanced why an exception should be made for plaintiff in this case. Our approval places a continuing burden on defendant to police the activities of the store to ensure that drugs are not sold.
The order and judgment should be reversed.
Staley, Jr.., J. P., and Kane, J., concur with Sweeney, J.; Simons and Reynolds, JJ., dissent and vote to reverse in an opinion by Simons, J.
Order and judgment affirmed, with costs.